While I agree with the majority's result, I write separately because I do not believe that the state proved by a preponderance of the evidence that the officers had a reasonable suspicion of criminal behavior in order to justify a stop of appellant.  Appellant stopped riding his bicycle to talk to some men in a high-crime area and, when he got back on his bicycle, had something in his hand when he left.  The police did not observe any exchange, did not observe any criminal conduct and there was no contraband in plain view.  I do not find these facts to provide a reasonable basis to suspect criminal activity and I would have sustained the motion to suppress on that basis.